Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Luke S. Langsjoen 01/31/22

AMENDMENTS TO THE CLAIMS 

1. (Currently Amended) An apparatus, including:
a processor, wherein the processor is configured to cause a relay device to:
establish cellular communication with a base station;
establish cellular communication with an accessory device, wherein said establishing cellular communication with the accessory device includes:
establishing synchronization with the accessory device using a cellular sidelink synchronization channel and a cellular broadcast channel;
configuring resources for performing communication with the accessory device, wherein the resources include different bandwidth part configurations for data communication and first control information between the relay device and wherein the first control information comprises paging and scheduling request information; [[and]]
indicating the resources to the accessory device; and
relay information between the base station and the accessory device using the resources.

2. (Currently Amended) The apparatus of claim 1, wherein configuring resources includes configuring a first set of resources for communicating control information


10. (Currently Amended) A device, including: 
	an antenna; a radio coupled to the antenna; and a processor coupled to the radio, wherein the processor is configured to cause the device to: 
	establish cellular communication with a base station; 
	establish cellular communication with an accessory device, wherein said establishing cellular communication with the accessory device includes: 
	establishing synchronization with the accessory device using a cellular synchronization channel over a direct cellular link from the base station;
	configuring resources for performing communication with the accessory device, wherein the resources include different bandwidth part configurations for data communication and first control information between the device and the accessory device, wherein the first control information comprises paging and scheduling request information; [[and]] 
	indicating the resources to the accessory device; and 
	relay information between the base station and the accessory device using the resources.


Claim 1-17, 21-23 are allowed.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415